 

 

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: __ ~oee

 

 

 

 

 

 

 

JAMES E. JOHNSON THE CITy OF NEW YORK : NICOLETTE PELLEGRINO
Corporation Counsel Assistant Corporation Counsel
LAW DEPARTMENT Phone: (212) 356-2338

100 CHURCH STREET Pax: (21%) 396-3508

NEW YORK, NY 10007 Email: npellegr@law.nyc.gov

March 12, 2020

VIA ECF

Honorable Robert W. Lehrburger
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

RE: Kennin Dwayne Jackson v. Tsoi #19014,
18 Civ. 09463

Your Honor:

I am an Assistant Corporation Counsel in the Special Federal Litigation Division
of the New York City Law Department and the attorney representing defendant New York City
Department of Correction (“DOC”) Officer Tsoi in the above referenced matter. DOC Officer
Tsoi writes to respectfully request that her responses to the Local Civil Rule 33.2 discovery
requests be due to Plaintiff on March 26, 2020.

By way of background, on October 15, 2018, Plaintiff filed the Complaint,
alleging civil rights violations against DOC Officer Tsoi. (See Dkt. No. 2.) On October 18, 2018,
the Court requested DOC Officer Tsoi waive service of summons. (See Dkt. No. 10.) In addition,
the Court ordered that “[w]ithin 120 days of the date of this order, Defendant must serve
responses to” Plaintiffs Local Civil Rule 33.2 Interrogatories and Requests for Production of
Documents (i.e., by February 15, 2019). (See id.)

However, on January 25, 2019, the Office of the Corporation Counsel
(“Corporation Counsel”), an interested party, requested a stay of all pending deadlines and
conferences pending the conclusion of DOC’s investigation into the alleged incident. (See Dkt.
No. 28.) On January 28, 2019, the Court granted the City’s request, staying and adjourning all
deadlines sine die until the DOC investigation concluded. (See Dkt. No. 30.) Thereafter,
Corporation Counsel filed multiple updates concerning the status of DOC’s investigation. (See
Dkt. Nos. 33, 35, 38, 41, 43.)
CC:

On January 29, 2020, Corporation Counsel, among other things, informed the
Court that DOC’s investigation was complete. (See Dkt. No. 49.) Thus, on January 30, 2020, the
Court lifted the stay of this case and on February 28, 2020, DOC Officer Tsoi filed her Answer.
(See Dkt. Nos. 50, 52.)

However, because the Court had stayed and adjourned all deadlines sine die, the
Court’s initial deadline for DOC Officer Tsoi to respond to the Local Civil Rule 33.2 discovery
requests was also stayed, and no new deadline has been set. Thus, DOC Officer Tsoi respectfully
requests that her responses to the Local Civil Rule 33.2 discovery requests be due to Plaintiff on
March 26, 2020.

DOC Officer Tsoi thanks the Court for its consideration.

VIA FIRST CLASS MAIL
Kennin Dwayne Jackson
26-63 Heath Avenue
Apartment 10-M

Bronx, New York 10463

Respectfully submitted,

/s/ VWaeletle Pelbegnine

Nicolette Pellegrino
Assistant Corporation Counsel
Special Federal Litigation Division

so pe ,
, 3/13 fre 20

HON. ROBERT W. LEHRBUR
GER
UNITED STATES MAGISTRATE JUDGE

Cefg maled by chenters
to » Play atifh
